    Case 6:21-cr-00017-H-BU Document 24 Filed 06/11/21             Page 1 of 1 PageID 46



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                               SAN ANGELO DTVISION

UNITED STATES OF AMERICA,
  Plaintif,

                                                           NO. 6:21-CR-017-01-H

COLBY DALTON HAWKINS,
     Defendant.


              ORDER ACCEPTING R-EPORT AND RECOMMENDATION
                 OF THE UNTIED STATES MAGISTRATE JUDGE
                       CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OXl), the undersigrred Disrict Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         oatedlun"    /( ,zozt.

                                            JAMES            YHENDRIX
                                                       STATES DISTRICT JUDGE
